STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 1, 2018
               Plaintiff-Appellee,

v                                                                  No. 320659
                                                                   Wayne Circuit Court
MARIO WILLIS,                                                      LC No. 09-028750-FC

               Defendant-Appellant.


                                        ON REMAND

Before: HOEKSTRA, P.J., and JANSEN and METER, JJ.

METER, J. (dissenting).

        I respectfully dissent. In my dissenting opinion of August 11, 2015, I explained that the
trial court properly followed the principle of proportionality in sentencing defendant. People v
Willis, unpublished opinion per curiam of the Court of Appeals, issued August 11, 2015 (Docket
No. 320659) (METER, J., dissenting). The Supreme Court’s latest directive to address whether
defendant’s sentence was disproportionate under the standard set forth in People v Milbourn, 435
Mich. 630, 636; 461 NW2d 1 (1990), gives me no basis for altering this prior opinion. The
sentence was proportionate to the “seriousness of the circumstances surrounding the offense and
the offender.” Id.

       I would affirm defendant’s sentence.



                                                           /s/ Patrick M. Meter




                                               -1-